PER CURIAM.
The defendant appeals the denial of his motion to suppress. We affirm the trial court’s ruling because the contraband seized from the defendant’s pocket after he was asked to exit the vehicle in which he was a passenger would have been inevitably discovered as one of the officers looking in through the driver’s window observed crack cocaine in clear view on the center console of the vehicle, thus giving the officers probable cause, not only to search, but to arrest the defendant. See Smith v. State, 363 So.2d 21 (Fla. 3d DCA 1978)(holding that where an officer observed both defendants in the front seat of an automobile and, after the defendants got out, another officer observed several marijuana cigarettes in the front seat, the officers had probable cause to arrest the defendants and the evidence discovered in the search pursuant to that arrest was admissible). Accordingly, we affirm the trial court’s denial of the defendant’s motion to suppress.
Affirmed.